DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 8-13 are objected to because of the following informalities:  
Claim 8 recites the limitation "to to" [sic] in line 11. Claims 9-13 inherit the same from claim 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-10, 13-15 and 17 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hobrecht et al. (US 6,674,274).
Claims 1 and 14; Hobrecht et al. disclose a circuit comprising: phase management circuitry (e.g. 70, 60, 65, 64, etc.) adapted to be coupled to phases of a power stage (11-13) to control the phases; a comparator (e.g. 221) configured to compare a value (VC) indicative of an output voltage (Vout) of the power stage to a threshold voltage (Vshed1) to produce a comparison result (Vc); and phase shedding circuitry (e.g. VDIS, disable, 52) coupled to the comparator (221) and to the phase management circuitry (e.g. 70, 60, 65, 64, etc.), the phase shedding circuitry configured to: determine a number of the phases to deactivate based on the comparison result; and control the phase management circuitry to deactivate the number of the phases (e.g. see col. 7 lines 5-13).
Claims 2 and 3; comparator is a first comparator (221), the threshold voltage (Vshed1) is a first threshold value, and the comparison result is a first comparison value, the circuit further comprising a second comparator (220) coupled to the phase shedding circuitry, the second comparator configured to compare the value indicative of the output voltage to a second threshold (Vdhed2) value to produce a second 
Claims 5, 6; figs 2 or 9; switches 54, 55, inductor 56, drivers 52.
Claims 8 and 9; a multi-phase power regulator, comprising: a power stage (11-13), comprising phases, comprising: voltage source (Vin), a first phase (11), comprising: a first switch (11: 54), a first inductor (11: 56) coupled to an output of the multi-phase power regulator; and a first driver (11: 52) coupled to the first switch, the first driver configured to control the first switch; and a second phase (12), comprising: a second switch (12: 54), a second inductor (12: 56) coupled to the multi-phase power regulator; and a second driver (12:52) coupled to the second switch, the second driver configured to control the second switch; and control circuitry comprising: phase management circuitry (18, 23, 24, 25, 20) coupled to the drivers; a comparator (18) configured to compare a value (VFB) indicative of an output voltage (Vout) of the power stage to a threshold voltage (Vref) to produce a comparison result (Vc); and phase shedding circuitry (20, VDIS) coupled to the comparator and to the phase management circuitry, the phase shedding circuitry configured to: determine a number of the phases to deactivate based on the comparison result; and control (Disable) the phase management circuitry to deactivate the number of the phases (e.g. see col. 7 lines 5-13).

Claim 13; sense resistors 58.
Claim 15; comparing (20); threshold voltage (Vshed).
Claim 17; threshold voltage is a first threshold voltage (Vshed); comparing the first electrical characteristics to a second threshold voltage (Vshed2) less than the first threshold voltage to determine when the first electrical characteristics is less than the second threshold voltage.

Allowable Subject Matter
Claim 7, 11, 12, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                           9/20/2021